82 F.3d 422
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Al Tyrone JACKSON, Petitioner-Appellant,v.James H. GOMEZ, Director, California Department ofCorrections;  California Department ofCorrections;  Attorney General of theState of California,Respondents-Appellees.
No. 95-55930.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

1
Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges


2
MEMORANDUM**


3
Al Tyrone Jackson, a California state prisoner, appeals pro se the denial of his 28 U.S.C. § 2254 habeas petition challenging his jury conviction for first degree residential burglary.   Jackson contends (1) he received ineffective assistance of counsel, (2) he was not given sufficient time to retain private counsel of his choice after he discharged his public defender, (3) insufficient evidence of identity supported his conviction, and (4) the identification procedures were tainted.   We have jurisdiction under 28 U.S.C. § 2253, and we affirm for the reasons stated in the magistrate judge's report and recommendation, which the district court adopted in its order of April 6, 1995.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Appellant's motion received on February 29, 1996, is construed as a motion to file a late reply brief, a reply brief, and a third motion for appointment of counsel.   So construed, the motions are ordered filed.   Appellant's second and third motions for appointment of counsel are denied.   Appellant's motion to file a late reply brief is granted, and the reply brief is ordered filed.   The Clerk shall serve the February 29 motions and reply brief on appellees


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3